
	
		I
		111th CONGRESS
		1st Session
		H. R. 453
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Wamp (for himself
			 and Mr. Lewis of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating Green McAdoo School in Clinton,
		  Tennessee as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Green McAdoo School National Historic
			 Site Study Act of 2009.
		2.FindingsCongress finds as follows:
			(1)The formerly
			 segregated all-black Green McAdoo School and all-white Clinton High School,
			 both located in Clinton, Tennessee, played a vital role in the school
			 desegregation crisis that preceded and followed the Supreme Court’s decision in
			 Brown v. Board of Education in 1954.
			(2)Green McAdoo
			 School opened as the Clinton Colored School in 1935 and was renamed in 1947 to
			 honor Green McAdoo, a buffalo soldier who once owned the land upon which it was
			 built.
			(3)In 1950, the
			 parents of 5 Clinton, Tennessee, children filed a lawsuit to gain entrance into
			 Clinton High School. At the time, Tennessee and Anderson County law required
			 the segregation of secondary schools. The case became known as McSwain v.
			 Anderson County.
			(4)The case was dismissed by the Federal
			 District Court under the separate but equal doctrine; the case
			 was appealed by the parents, but suspended pending a Supreme Court ruling in
			 Brown v. Board of Education.
			(5)Following the Supreme Court’s decision in
			 Brown v. Board of Education which abolished the separate but
			 equal doctrine, the Federal District Court in Tennessee issued an order
			 on January 4, 1956, requiring desegregation of Anderson County schools no later
			 than the fall term, 1956.
			(6)On August 25, 1956, 12 students from Green
			 McAdoo School met at the school before walking together to the all-white
			 Clinton High School to become the first African-American students to effect the
			 integration of a southern, state operated school.
			(7)On September 1, 1956, Clinton, Tennessee
			 became the first southern town to be occupied by National Guard troops in an
			 effort to quell violence sparked by protestors from all over the United States
			 who were opposed to school integration.
			(8)In 1957, Bobby
			 Cain, a former Green McAdoo student, became the first African-American to earn
			 a diploma from an integrated school following the Brown v. Board of Education
			 ruling.
			(9)In 1958, the newly integrated Clinton High
			 School was destroyed by dynamite that most assumed was placed by
			 segregationists. The community had the students back in school in four days at
			 an abandoned elementary school in neighboring Oak Ridge, Tennessee. Anderson
			 County rebuilt Clinton High School and it and Green McAdoo School are the only
			 remaining schools associated with the Clinton desegregation crisis.
			3.Study
			(a)In
			 generalThe Secretary of the Interior shall conduct a study of
			 the site of Green McAdoo School in Clinton, Tennessee, to evaluate the national
			 significance, suitability, and feasibility of designating the site as a unit of
			 the National Park System.
			(b)CriteriaIn
			 conducting the study authorized by this Act, the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System contained in section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ContentsThe
			 study authorized by this Act shall—
				(1)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
				(2)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the site; and
				(3)identify
			 alternatives for the management, administration, and protection of the
			 area.
				(d)ReportNot
			 later than 3 years after the date on which funds are made available for the
			 study, the Secretary shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report on the findings, conclusions, and recommendations of the
			 study.
			
